DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 11/17/2021 has been entered – Claims 1-2 and 20 are amended, Claim 5 is cancelled, and Claim 21 is newly added. Claims 1-4 and 6-21 remain pending in the application with Claims 6-17 standing withdrawn as being directed to a non-elected invention.

The rejection of Claims 2-5 and 20 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 08/07/2021 is overcome by Applicant’s amendment. 

The rejection of Claim 5 under 35 U.S.C. 112(d) as being of improper dependent form as previously set forth in the Non-Final Office Action mailed 08/07/2021 is moot because the claim at issue is cancelled by Applicant’s amendment. 

The rejection of Claims 1 and 18-19 under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2016/0355951 A1) in view of Webb et al. (US 2004/0214498 A1) as previously set forth in the Non-Final Office Action mailed 08/07/2021 is overcome by Applicant’s amendment. However, as outlined in detail below, new grounds of rejection are made based on that which was previously presented in the rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Pham and Webb and further in view of Misra et al. ("Influence of Molecular Weight Distribution…"). The rejections of dependent Claims 3-5 and 20 are updated accordingly. 
Response to Arguments
Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 5-6 of the response dated 11/17/2021 with respect to the rejection of the claims under 35 USC § 103 have been fully considered but they are not persuasive.
Applicant’s Argument – Applicant argues on Pages 5-6 of the reply that Pham fails to teach or suggest a core comprised of a hydrophobic thermoplastic olefin polymer as presently claims. Applicant states “there is nothing in the Pham disclosure to motivate a skilled artisan to replace the polyether polyurethane core with a core comprising [an] olefin polymer.”
Examiner’s Response – The Examiner respectfully disagrees. As outlined in the rejection of Claim 2 
Applicant’s Argument – Applicant argues on Page 6 that the dependent claims are nonobvious over the cited prior art given their dependency from the independent Claim 1 and provided that none of the additional references cited cure the deficiencies of the independent claim.
Examiner’s Response – Applicant has not provided additional arguments with respect to these rejections and therefore, for the reasons outlined above, this is not found persuasive. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Pham et al. (US 2016/0355951 A1) in view of IDS reference Webb et al. (US 2004/0214498 A1).
Regarding Claim 1, Pham teaches multicomponent fibers arranged in a sheath-core configuration comprising a polymer core and a hydrophilic polymeric sheath wherein the core is more hydrophobic than the sheath (see Abstract). Pham teaches an exemplary multicomponent fiber (see Example 4 & [0152]) wherein a hydrophilic aliphatic polyether-based thermoplastic polyurethane was used as the sheath (corresponding to the second component of the instant claim) and wherein a mechanically stronger more hydrophobic aliphatic polyether-based thermoplastic polyurethane material was used as the core (corresponding to the first component of the instant claim). 
	Concerning the limitation of the instant claim wherein the product is a filament, Pham teaches that the fibers of Example 4 are produced using slit-surface, core-sheath electrospinning (see [0152]). Pham teaches that such a method creates long, continuous fibers (see [0041]), i.e. filaments. See also Fig. 12 which shows SEM images of the fibers of Example 4 (see [0153]) which appear to be continuous filaments. Therefore, the fibers of Pham’s Example 4 are regarded by the Examiner meet the limitation “multicomponent filament” as required by the instant claim. Likewise, the fibers are regarded to meet the limitation wherein the first component is capable of forming a continuous filament with the second component. 
Concerning the material for the core, the fiber of Pham described above includes a hydrophobic thermoplastic polyurethane core rather than an olefin core as recited in the instant claim. However, Pham also suggests that a variety of polymers may be used in the core including homopolymers/copolymers formed from unsaturated hydrocarbon monomers such as ethylene and propylene (see [0066]), i.e. polyolefins. Therefore, given the teachings of Pham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
	Concerning the composition of the second component, Pham suggests that polyurethanes employed as the sheath are generally formed from diisocyantes, long-chain diols, and chain extenders (see [0062]) and that hydrophilic polyurethanes include hydrophilic segments (see [0065]). However, Pham appears silent with respect to the specific chemical composition of the hydrophilic aliphatic polyether-based thermoplastic polyurethane in the sheath (i.e. the second component) including the wt% of the hydrophilic segments. 
	In the analogous art of multicomponent fibers, Webb teaches that thermoplastic polyurethanes (made using a high molecular weight diol, an organic isocyanate, and a chain extender) having good fiber formability but thermoplastic, low hardness (see [0043]) preferably have a weight percentage of hard segments (% HS), which is an index of the diisocyante and chain extender content and related to the hardness of polyurethanes, of about 20-40 weight percent (see [0047]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the effective filing date of the claimed invention to form polyurethane sheath in the multicomponent filament of Pham such that the polyurethane includes 20-40% HS for the benefit of creating a sheath with good fiber formability but low (i.e. thermoplastic) hardness as suggested by Webb. Such a modification would yield a polyurethane second component with a 
	
	Regarding Claim 18, Pham in view of Webb teaches the multicomponent filament according to Claim 1 above. Pham also teaches that the filaments have an average diameter of 2 microns (see [0153]) which falls within the claimed range of “no greater than 50 micrometers.”

	Regarding Claim 19, Pham in view of Webb teaches the multicomponent filament according to Claim 1 above wherein the hydrophilic thermoplastic polymer (i.e. the second component of the sheath) is an aliphatic thermoplastic polyurethane polymer (see Pham [0152]). 

Regarding Claim 21, Pham in view of Webb teaches the multicomponent filament according to Claim 1 above wherein the core is a polyolefin. Specifically, Pham suggests that the core may be a homopolymer/copolymer formed from unsaturated hydrocarbon monomers such as ethylene, propylene, and 1-butene, among others (see [0066]). It would have been obvious to one of ordinary skill in the art to form a homopolymer/copolymer from one or more of the monomers listed above (ethylene, propylene, and/or 1-butene) as it would have been a choice from a finite number of identified, predictable solutions of a olefin monomers useful in the material for the core which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E).

Claims 2-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2016/0355951 A1) in view of Webb et al. (US 2004/0214498 A1) as applied to Claim 1 above, and further in view of Misra et al. ("Influence of Molecular Weight Distribution on the Structure and Properties of Melt-Spun Polypropylene Filaments" Journal of Applied Polymer Science, Vol 56, Pgs 1761-1779. 1996).
Regarding Claim 2, Pham in view of Webb teaches the multicomponent filament according to Claim 1 above wherein the core includes a hydrophobic thermoplastic olefin polymer but the prior art combination appears silent with respect to the melt flow index of said olefin. However, in the analogous art of polyolefin (polypropylene) filaments, Misra teaches that it was known in the art at the effective filing date of the claimed invention that melt flow rate (MFR) influences filament properties such that a decrease in MFR (corresponding to an increase in weight-average molecular weight of the polymer) produced an increase in crystallinity, tensile strength, and tensile modulus (see Synopsis). As these properties are variables that can be modified, among others, by adjusting said melt flow rate, the precise melt flow rate (or melt flow index as recited in the claims) would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without a persuasive showing of secondary considerations, the claimed melt flow index cannot be considered critical. Accordingly, one of ordinary skill in the art at the effective filing date of the claimed invention would have optimized, by routine experimentation, the melt flow index of the thermoplastic polyolefin core in the filament of Pham in view of Webb (such as within the claimed range of 10g/10min to 100g/10min at 190ºC) to obtain the desired balance between filament crystallinity and tensile strength/modulus (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).

Regarding Claims 3-4, Pham in view of Webb and Misra teaches the multicomponent filament according to Claim 2 above. The prior art combination appears silent with respect to the specific chemical composition of the hydrophilic segments in the hydrophilic aliphatic polyether-based thermoplastic polyurethane in the sheath (i.e. the second component). However, Pham suggests that suitable diols (hydrophilic segments) include polyether diols such as polyethylene 

	Regarding Claim 20, Pham in view of Webb and Misra teaches the multicomponent filament according to Claim 3 above but the prior art combination appears silent with respect to the specific formula weight of the polyalkylene oxide block subunits in the polyurethane sheath of the filaments. However, Webb teaches that thermoplastic polyurethanes having good fiber formability but thermoplastic, low hardness (see [0043]) preferably include diol subunits (i.e. hydrophilic segments) having an average molecule weight of 500-5,000 Daltons (see [0044]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the effective filing date of the claimed invention to form polyurethane sheath in the multicomponent filament of Pham in view of Webb and Misra such that the polyurethane includes diol (hydrophilic) segments having a formula weight of 500-5,000 Daltons for the benefit of creating a sheath with good fiber formability but low (i.e. thermoplastic) hardness as suggested by Webb. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05. Since the range of the prior art (500-5000 Daltons) encompasses the claimed range (1000-2000 Daltons), the instant claim is regarded to be unpatentable. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789